DETAILED ACTION
Claims 1-8, 10, and 13-26 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, 10, and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta et al. (US PGPUB US 2009/0112335 A1) in view of Steinwagner et al. (US PGPUB US 2008/0082976 A1)

Regarding claim 1, Mehta teaches the invention substantially as claimed including a process control system (¶ [0029] lines 1-2: a process control system architecture), comprising: 
a server cluster including one or more physical servers (Fig. 2, Server 90, Model Server 94, Monitoring server 98; shown as a cluster)
a virtual controller to interoperate with the virtual workstation (¶ [0044]: In this way, the virtual controller may be utilized to present information via tuning, diagnostics, etc. in exactly the same manner as would be done in connection with loops implemented in the controller 11; ¶ [0045]: [0045] The controller 11 may communicate with one or more workstations 13, with the control modules 50, 52, 54 each communicating with the workstation 13.) and to implement a process control strategy (¶ [0033]: the controller 11 implements a  to control operations of one or more field devices within the process control system, the one or more field devices including at least one of a valve, a valve positioner, an actuator, a motor, or a sensor transmitter (¶ [0003]: The process controller receives signals indicative of process measurements made by the field devices and/or other of information pertaining to the field devices, and uses this information to implement a control routine and then generates control signals which are sent over the buses to the field devices to control the operation of the process; ¶ [0030]: the controller 11 is also connected to field devices 15-22; ¶ [0031]: The field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc., while the I/O cards 26 and 28 may be any types of I/O devices conforming to any desired communication or controller protocol; ¶ [0033]: the controller 11 implements a control strategy using what are commonly referred to as function blocks, wherein each function block is an object or other part (e.g., a subroutine) of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process control system 10. Function blocks typically perform one of an input function, such as that associated with a transmitter, a sensor or other process parameter measurement device, a control function, such as that associated with a control routine that performs PID, fuzzy logic, etc. control, or an output 
a virtual input/output device to interoperate with the virtual controller and coupled to the one or more field devices within the process control system, the virtual input/output device to enable communications between the virtual controller and the one or more field devices using at least one of a 4-20 mA analog input signal, a 4-20 mA analog output signal, a 24 VDC discrete input signal, or a 24 VDC discrete output signal (¶ [0031]: The field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc., while the I/O cards 26 and 28 may be any types of I/O devices (i.e., virtual) conforming to any desired communication or controller protocol. In the embodiment illustrated in FIG. 1, the field devices 15-18 are standard 4-20 ma devices that communicate over analog lines to the I/O card 26 while the field devices 19-22 are smart devices, such as Fieldbus field devices, that communicate over a digital bus to the I/O card 28 using Fieldbus protocol communications. Of course, the field devices 15-22 could conform to any other desired standard(s) or protocols, including any standards or protocols developed in the future; ¶ [0033]).

While Mehta does teach the use of workstations for process control systems, Mehta does not expressly disclose a server cluster including one or more physical servers, the server cluster when operating providing: 
a virtual machine to implement a virtual workstation, the virtual workstation including an encapsulated application and an operating system within which the application is to be executed.

 (¶ [0091]: Implementations may be implemented in a computing system that includes a back-end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front-end component, e.g., a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation, or any combination of such back-end, middleware, or front-end components; i.e., cluster), the server cluster when operating providing: 
a virtual machine to implement a virtual workstation, the virtual workstation including an encapsulated application and an operating system within which the application is to be executed (Fig. 1, Workstation Virtualization Software (WVS) 124 (i.e., virtual workstation), Virtual Machine 122, Guest Operating System 114, Prerequisite Application 116, and Product Application 118; Fig. 2, Steps 210-232; ¶ [0018] lines 1-4: Thus, the product application distribution system 102, running on the virtual machine 122 of the workstation virtualization software 124, may be used to install a product application 118 on the virtual machine 122; ¶ [0020] lines 13-16: For example, the product application distribution system 102, or components 104-110 thereof, may be run (encapsulated) in an operating environment 112 and/or a guest operating system 114; ¶ [0054]; ¶ [0075]).

    PNG
    media_image1.png
    503
    781
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teachings of Steinwagner with the teachings of Mehta to combine prior art elements of implementing virtualized workstations by using virtual machines, operating systems, and applications to provide remote desktop services. The modification would have been motivated by the desire of allowing users to work remotely and therefore, minimize costs of an individual or a group of individuals to be physically present at a particular location at a particular time (See Steinwagner’s ¶ [0071]).

Regarding claim 2, Mehta teaches wherein the virtual workstation is to provide a user interface to the process control system (¶ [0035]: provide display outputs to a display screen 146 associated with the workstation 13 or any other desired display screen or display device ).  

	In addition, Steinwagner teaches a virtual workstation (Fig. 1, Workstation Virtualization Software (WVS) 124 (i.e., virtual workstation))

Regarding claim 3, Mehta teaches wherein the user interface is to provide at least one of an operator interface, a diagnostics interface ([0024] FIG. 11 is a simplified representation of an exemplary display interface generated by an embodiment of the workstation of FIG. 7 having a diagnostics or other analysis application to monitor and manage control loop performance, adaptive model quality, and other diagnostic parameters related to a control loop) or a configuration interface.  

Regarding claim 4, Steinwagner teaches wherein the server cluster is to implement a virtual server to provide a backend service to the process control system (¶ [0091]: Implementations may be implemented in a computing system that includes a back-end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front-end component, e.g., a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation, or any combination of such back-end, middleware, or front-end components).

Regarding claim 5, Steinwagner teaches wherein the backend service is to provide data storage or collection (¶ [0091]: Implementations may be implemented in a computing system that includes a back-end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front-end component, e.g., a client wherein the back-end component being a data server reasonably teaches “data storage or collection”), a configuration function, a calculation function, or an interface to another system.

Regarding claim 6, Mehta teaches wherein the server cluster comprises at least one virtual machine server to interoperate with guest operating systems corresponding to each of the virtual workstation (¶ [0050]: On the workstation side of the communication, a server 90 is provided for storing models and collected data from the controller 11, and enabling the application 84 to access the models and collected data, such that a user may view, analyze, edit and approve models, and utilize the models to monitor the process; ¶ [0104]: The suite of operator interface applications 140 is stored in a memory 142 of the workstation 13 and each of the applications or entities within the suite of applications 140 is adapted to be executed on a respective processor(s) 144 associated with each workstation 13.). 

In addition, Steinwagner teaches wherein the server cluster comprises at least one virtual machine server to interoperate with guest operating systems corresponding to each of the virtual workstation (¶ [0015]: The host device 126 may include any device operable to support the workstation virtualization software 124 (which includes VM 122 and guest operating system 114, see Fig. 1), such as, for example,… a server).

Regarding claim 8, Steinwagner teaches further comprising a remote desktop service, implemented via at least one of a personal computer, another workstation, or a thin client device, to enable a user to access the virtual workstation (¶ [0071]: The remote desktop connection 310 may be a software component configured to allow the end user device 306A to access product applications and/or data stored on a remote computer over a network connection. For example, the remote desktop connection 310 may enable the end user device 306A to operate the product application 118 running on the guest operating system 114 of the operating environment 112 of the virtual machine 122 of the host device 126; ¶ [0085]: Finally, the image may be provided wherein the customer may access the host device through a browser or remote desktop connection and operate the application (432, 434). For example, in FIG. 3, the image 120 has already been captured. Then for example, the end user device 306A may use either a browser 308 or remote desktop connection 310 to communicate with the host device 126 running the server virtualization software (server virtualization software) 302 over a network. Upon receiving the connection from the end user device 306A, the server virtualization software 302 may instantiate a virtual machine instance 122 based on the image 120. Then for example, the end user device 306A may operate the product application 118 in the guest operating system 114 of the operating environment 112 of the virtual machine 122 running on the server virtualization software 302 of the host device 126. Then for example, the end user device 306B may also connect to the host device 126 and may operate the product application 118 based on the image 120 (or another image, not shown) in a second virtual machine instance 304.).

Regarding claim 10, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. Further, the 

Regarding claim 13, it is a system type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above.

Regarding claim 14, it is a system type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.

Regarding claim 15, it is a system type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

Regarding claim 16, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Claims 7 and 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta and Steinwagner, as applied to claim 1, in further view of Yahalom et al. (US PGPUB US 2009/0172666 A1)

Regarding claim 7, Mehta and Steinwagner do not expressly teach further comprising a storage area network to store data for the guest operating system.

	However, Yahalom teaches further comprising a storage area network to store data for the guest operating system (¶ [0005]; ¶ [0056]: Each storage network component e.g. a virtual machine 266 on host 204, or switch 222, or host 210, or application 260, in SAN 200 also has an internal state. The internal state of each storage network environment component at each point of time contains values for various execution state variables).

	It would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teachings of Yahalom with the teachings of Mehta and Steinwagner to use Storage Area Networks. The modification would have been motivated by the desire of maximizing resource utilization by placing many VMs per physical servers with access to a storage area network (See Yahalom’s background).

Regarding claim 25, Yahalom teaches wherein the server cluster includes different physical servers, the process control system further including a storage area network (SAN) to provide a common storage accessible by the different physical servers (¶ [0003]: A SAN consists of SAN devices, for example, different types of switches, storage components, and .

Claims 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta and Steinwagner, as applied to claim 16, in further view of Yanai et al. (US Patent US 6,502,205 A1)

Yanai was cited in the previous Office Action.

Regarding claim 17, Mehta and Steinwagner do not specifically disclose further comprising migrating the virtual workstation, the virtual controller or the virtual input/output device from a first server of the server cluster to a second server of the server cluster during operation of the process control system. 

	However, Yanai teaches further comprising migrating the virtual workstation, the virtual controller or the virtual input/output device from a first server of the server cluster to a second server of the server cluster during operation of the process control system (Col. 14 lines 38-56: For example, remote mirroring may be used for data migration as well as for disaster recovery, and specific operating modes will be described that are best suited for data migration, and others will be described that are best suited for disaster recovery. Data migration, for example, typically occurs when a data center is moved from one geographic location to another, or when an old data storage system is replaced with a new data storage system... In all of . 

It would have been obvious to one of ordinary skill in the art before the time the invention was made, to combine the teachings of Yanai with the teachings of Mehta and Steinwagner to perform migration. The modification would have been motivated by the desire of ensuring service availability and avoid downtime due to failures, disasters, or upgrades.

Regarding claim 18, Yanai teaches wherein the first server of the server cluster and the second server of the server cluster are in different geographic areas (Col. 14 lines 38-56: Data migration, for example, typically occurs when a data center is moved from one geographic location to another).

Regarding claim 19, Yanai teaches wherein the migrating is in response to a need to balance resources within the server cluster, a need to shut down one of the servers of the server cluster, or a failure of first server of the server cluster (Col. 25, lines 26-35: In the event of a disaster that renders all equipment at one site non-operational, secondary (R2) volumes on the mirrored data storage system at the remote site can be made available to a remote host for read-only or read/write operations by issuing commands at the service processor of the data storage system containing the secondary (R2) volumes, or by issuing commands to host remote mirroring software in the remote host). 

Regarding claim 20, Yanai teaches wherein the migrating comprises moving a guest operating system from the first server of the server cluster to the second server of the server cluster without data loss or without loss of a connection to an operator interface of the process control system (Col. 34, lines 45-48: In all of these cases, it is desirable to minimize the disruption of data processing activities during the migration of data from an active primary (R1) volume to a secondary (R2) volume). 

Regarding claim 21, Yanai teaches wherein the migrating is in response to a need to recover from a disaster (Col. 8, lines 46-50: The present invention is directed to providing complete data recovery in case of disaster, such as when a natural disaster such as a flood or a hurricane, or man made disasters such as fires or bombings destroy one physical location, such as one building; Col. 10, lines 15-28: Should a disaster or facility outage occur at the primary data storage system site, the user will simply need to initialize the application program in the secondary data storage system utilizing a local host (52) or a commercial hotsite CPU or host 56.).

Regarding claim 22, Yanai teaches wherein the migrating is in response a need to change a software version within the process control system (Col. 14 lines 38-56: For example, remote mirroring may be used for data migration as well as for disaster recovery, and specific operating modes will be described that are best suited for data migration, and others will be described that are best suited for disaster recovery. Data migration, for example, typically occurs when a data center is moved from one geographic location to another, or when an old data storage system is replaced with a new data storage system.).

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta. and Steinwagner, as applied to claim 1, in further view of Ramakrishnan et al. (US PGPUB US 2012/0054367 A1)

Ramakrishnan was cited in the previous Office Action.

Regarding claim 23, Mehta and Steinwagner do not specifically disclose wherein the virtual controller is a first virtual controller, the server cluster to provide a second virtual controller, the server cluster to transfer operation of the first virtual controller to the second virtual controller by: 
asynchronously transferring a first memory state of the first virtual controller; and 
synchronously transferring a second remaining memory state of the first virtual controller.

However, Ramakrishnan teaches migrating resources among different sites by providing access to hosted resources through a VLAN wherein the virtual controller is a first virtual controller, the server cluster to provide a second virtual controller, the server cluster to transfer operation of the first virtual controller to the second virtual controller (¶ [0026]: enable service providers to migrate resources between different distributive computing networks locations (e.g., sites) by providing a client access to hosted resources through a VLAN that is communicatively coupled to a VPN of a client across a WAN. In this manner, clients may securely access resources hosted on a virtual machine through an isolated dedicated link between by: 
asynchronously transferring a first memory state of the first virtual controller and synchronously transferring a second remaining memory state of the first virtual controller (¶ [0027] lines 1-4: transferring a disk state of a virtual machine asynchronously for a period of time before transferring the remaining disk state synchronously).

It would have been obvious to one of ordinary skill in the art before the invention was made to combine the teachings of Ramakrishnan with the teachings of Mehta and Steinwagner to transfer operation of VMs among different sites. The modification would have been motivated by the desire of ensuring service availability in different sites. (Ramakrishnan’s ¶¶ [0018-21]).

Regarding claim 24, Ramakrishnan teaches wherein the server cluster is to: route traffic to the second virtual controller and stop the first virtual controller (¶ [0051] lines 1-12: distributive computing network manager 132 migrates a memory state of the virtual machines VM A1 and VM A2 by using a pre-copy mechanism to iteratively copy memory contents of the servers 134 and 136. At each iteration, the distributive computing network manager 132 may only send modified pages of memory to the servers 206 and 208. To increase the speed of memory state migration, the distributive computing network manager 132 may use a stop and copy optimization method (e.g., algorithm and/or routine) that limits a number of iterations by determining when the number of changed memory pages to be sent is lower than any previous iteration; ¶ [0052]: Upon migrating the virtual machines VM A1 and VM A2 to the .

Claims 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta and Steinwagner, as applied to claim 1, in further view of Erickson et al. (US PGPUB US 2004/0177242 A1)

Regarding claim 26, Mehta and Steinwagner do not specifically disclose wherein the virtual machine is to be implemented in place of a physical machine such that the virtual machine is not duplicative of a physical machine in the process control system.

However, Erickson teaches wherein the virtual machine is to be implemented in place of a physical machine such that the virtual machine is not duplicative of a physical machine in the process control system (¶ [0006]: The partitionable server 100 is a single physical computer system that is logically subdivided into multiple partitions 104a-c, each of which is allocated a portion of the server's hardware and/or software resources. Each of the partitions 104a-c may execute its own operating system and software applications. For example, as shown in FIG. 1A, partitions 104a-c execute operating systems 114a-c, respectively; ¶ [0007]: More generally, each of the partitions 104a-c is intended to be functionally equivalent to, and therefore externally indistinguishable from, a distinct standalone computer. Partitionable servers are sometimes referred to as "consolidation servers" because they may be used to consolidate several physical servers into one physical server having multiple partitions, each of which performs the functions of the physical server that it replaces.).

It would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teachings of Erickson with the teachings of Mehta and Steinwagner to further describe how virtual machines are implemented. The modification would have been motivated by the desire of consolidating physical servers in a virtualized manner.
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10, and 13-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195